Case 7:21-cv-06822-VB Document 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELANA YEGER and ITAMAR YEGER, as
Parents and Natural Guardians of J.Y., and
ELANA YEGER and ITAMAR YEGER,
Individually,

Plaintiffs,
-against-

THE EAST RAMAPO CENTRAL
SCHOOL DISTRICT,

 

Defendant.

 

Filed 09/01/21 Page 1of1

sonmnecrnam smmerens ST

SN ater nena SEITE tranuarcree |
jes USDC SDNY

BOCUMENT ;
ELECEAGNICALLY TPiLED

   

 

7:21-CV-6822 (VB)

ORDER OF SERVICE

VINCENT L. BRICCETTI, United States District Judge:

Plaintiffs, who are proceeding pro se, paid the relevant fees to commence this action.

The Clerk of Court is directed to issue a summons as to the East Ramapo Central School

District. Plaintiffs are directed to serve the summons and complaint on the East Ramapo Central

School District within 90 days of the issuance of the summons. If within those 90 days, Plaintiffs

have not either served the East Ramapo Central School District or requested an extension of time

to do so, the Court may dismiss the claims against the East Ramapo Central School District

under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

The Clerk of Court is directed to mail a copy of this order to Plaintiffs, together with an

information package.
SO ORDERED.

Dated: September 1, 2021
White Plains, New York

Yul

 

VINCENT L. BRICCETTI
United States District Judge

 
